 In the Matterof INTERNATIONAL BROTHERHOOD OF ELECTRICAL WORK-ERS,A.F. OF L.,LOCAL No. 16andALJ. SCHNEIDER COMPANY, INC.Case No. 9-CC-21SUPPLEMENTALDECISIONANDORDERApril 6,1950On November 18, 1949, the Board issued a Decision and Order 1 inthis case dismissing the complaint herein on the ground that none ofthe Respondent Union's picketing activities had as an object thereofthe forcing of "any employer or other person to cease doing businesswith any other person" within the meaning of Section 8 (b) (4) (A)of the amended Act.The Board predicated its decision not upon anevaluation of the alleged unlawful acts but upon a finding that theBoard of Education of the city of Owensboro, Kentucky, was neitheran "employer" nor "person" within the meaning of Section 2 (2) and(1) of the Act, respectively.On December 1, 1949, the General Counsel filed a petition for re-hearing 2 and a memorandum in support thereof.On December 21,1949, the Board considered the General Counsel's petition and di-rected that the parties be afforded time to file additional briefs.OnJanuary 23, 1950, the Respondent Union filed a brief in oppositionto the General Counsel's memorandum and petition.The Board hasconsidered the General Counsel's petition and supporting memoran-dum, as well as the Respondent Union's brief in opposition thereto,and for the reasons stated hereinafter, denies the General Counsel'spetition for rehearing.The General Counsel does not challenge our finding that the Boardof Education of Owensboro, Kentucky, is not an "employer" withinthe meaning of the Act.He does contend, however, that the Boarderred.in finding that the Board of Education of Owensboro is not a187 NLRB 99.2Although styled "petition for rehearing,"we deem the petition as tantamount to theusual "motion for reconsideration."89 NLRB No. 15.221 222DECISIONS OF NATIONAL LABOR RELATIONS BOARD"person" within the meaning of Sections 8 (b) (4) (A) and 2 (1) ofthe Act.The General Counsel maintains that a determination ofwhether the term "person" as used in the Act embraces a govern-mental agency,3 turns not upon rules of statutory construction butupon the "legislative environment" of the Act, i. e., its context, pur-pose, subject matter, and legislative history.When so viewed, theargument continues, the conclusion follows that Congress intendedthat governmental agencies should not be deprived of the protectionafforded private employers and persons against secondary boycottsunder Section 8 (b) (4) (A).While we agree with the GeneralCounsel that whether such language as "person" in the Act includesgovernmental agencies is primarily a matter of legislative environ-ment, an examination of the legislative environment supports, ratherthan detracts. from, our initial conclusion.4The express language of Section 8 (b) (4) (A) leaves no doubt thatCongress intended to ban secondary boycotts not only in those cir-cumstances where an "employer" is involved, but also where a "person"is the object of unlawful economic action by a labor organization.5In the absence of any indication in the Act that the term "person" asused in Section 8 (b) (4) (A) is to acquire a meaning different fromthat provided in Section 2, we first turn to that section for interpreta-tive guidance.Section 2 (1) states:sThe precise issue is whether the term "person"includes a political subdivision of aState,viz,the Board of Education.However,the issue,in the larger sense,iswhetherthe term"person"includes other governmental or quasi-governmental agencies excludedfrom the definition of "employer"in Section 2 (2) ofthe Act,1.e., the United States orany wholly owned Government corporation,or any Federal Reserve Bank.Accordingly,we shall use the broad term, governmental agencies,in this decision.4 SeeUnited States V. Cooper Corp.,etat.,.312 U.S. 600,where the court stated atpp. 604-605 :Since,in common usage,the term"person"does not include the sovereign,statutesemploying the phrase are ordinarily construed to exclude it.But there is no hardand fast rule of exclusion.The purpose,the subject matter,the context,the legisla-tive history and the executive interpretation of the statute are aids to constructionwhich may indicate an intent,by the use of the term,to bring a state or nationwithin the scope of the law.See also,United States v. Rice,327 U.S.742,753, "Statutory languageand objectivethus appearing with reasonable clarity,are not to be overcome by resort to a mechanicalrule of construction,whose function is not to create doubts,but to resolve them whenthe real issue of statutory purpose is otherwise obscure."United States v: Wittek,337U. S. 346,358-359;alsoUnited States v. John L. Lewis,at at.,330 U.S. 358, where-6although attaching"much weight" to canons of statutory construction,the court con-sidered at length the context and legislative history of the Norris-LaGuardia Act;UnitedStates v. California,supra.Cf.Wittek v. United States,171 F. 2d 8, 9.We do notherein rely on that part of our original decision in which we found controlling a rule ofstatutory construction set forth by the court in the Lewis case.Section 8 (b) (4) (A)provides,in relevant part, as follows(b) It shall be an unfair labor practice for a labor organization or its agent-(4)To engage in, or induce or encourage the employees of any employer to engagein, a strike...where an object thereof is:(A) forcing or requiring any employer orother person to cease using, selling,handling,transporting or otherwise dealing in theproducts of any other producer,processor,or manufacturer,or to cease doing businesswith any other person. . . . INTERNATIONAL BROTHERHOOD OF ELECTRICAL WORKERS 223The term "person" includes one or more individuals, labororganizations,partnerships,associations,corporations, ' legalrepresentatives, trustees, trustees in bankruptcy, or receivers.It is apparent from the many persons, natural and artificial, enumer-ated in the definition, that Congress virtually exhausted the categoriesof "person" which might conceivably be subsumed *by the term.Nevertheless, it is asserted that the express exclusion of governmentalagencies from the term "employer" in Section 2 (2), and the silenceof Section 2 (1) with respect to public instrumentalities, implies thatCongress did not intend to exclude governmental agencies from thedefinition of "person."We believe that such an implication is unwarranted.The pains-taking enumeration of the entities embraced by the term "person"indicates to us that, had Congress intended to include governmentalagencies, it would have done so in express terms and not left so signifi-cant a category to enlargement by implication."And while it is truethat the word "includes" is used in Section 2 (1) as being synonymouswith "comprehends" or "embraces," and that the examples given of"person" do not therefore exhaust the possibilities, they do nevertheless"import a general class," limited to natural and artificial persons.'There are also other persuasive reasons which underlie the conclu-sion we reach herein. Indeed, to construe the term "person" asincluding a governmental agency would be to ignore the scheme andstructure of the Act.Clearly, the findings and policies of the Actdemonstrate beyond a shadow of a doubt that Congress legislated ascheme of correlative rights and duties attaching to employees,employers, and labor organizations, from which government as "em-ployer" was intentionally excluded.Indeed, the entire thrust of theAct is upon the right of employees in private industry. to organize andbargain collectively with employers "organized in corporate or otherforms of ownership association."The 1947 amendments to the origi-nal Act underscore the extent of the removal of public instrumentalitiesfrom the Act's jurisdiction by further excluding from the definition of"employer" in Section 2 (2), "any wholly owned Government corpora-tion, or any Federal Reserve Bank ..."The General Counsel argues, however, that this does not mean thatwhere, as here, a governmental agency is allegedly the victim of asecondary boycott and the labor relations of its own employees areU "The veryfact, however,that this sweeping inclusion of various entities was thoughtimportant to preclude any narrow interpretation,emphasizes the fact that if the UnitedStates vas intended to be included,Congress would have so provided expressly."UnitedStates v..Cooper Corp.,et at.,supra,607.7 SeeHeleering v. gorgan's Inc.,293 U.S. 121,125 n. 1.The United States may not betreated as a "corporation"organized under its own laws. SeeUnited States v. CooperCorp., et at., supra,607. 224DECISIONSOF NATIONALLABOR RELATIONS BOARDnot involved, the broad protective reach of Section 8 (b) (4) (A) mustbe withheld. If this contention be true, then the framework of theAct should harmoniously permit of inclusion of a governmentalagency as "person" although expressly excluded as "employer."How-ever, it soon becomes apparent that the design of the -Act militatesagainst such inclusion and that the view of the General Counsel, ifadopted, would be productive of serious contradictions in the admin-istrative process.Thus, on the one hand, a governmental agency asa "person" could initiate a complaint proceeding against a labor or-ganization by filing a charge under Section 10 (b) of the Act, fora labor organization under Section 8 (b) is capable of engaging .inunfair labor practices.On the other hand, a labor organization couldnot obtain the issuance of a; complaint against a governmental agency,because under Section 8 (a) only an "employer" is capable of com-mitting an unfair labor practice and, as we have noted, a govern-mental agency is not an "employer" within the meaning of the Act.Nor could representation proceedings be sought under Section 9 ofthe Act, for the requisite "employer" and "employee" 8 relationship,by statutory definition, would be nonexistent. In view of the fore-going, it is clear that the scheme and policy of the Act, founded upona,structure of correlative rights and duties of employees, employers,and labor organizations,' do not countenance the latching to its frame-work of a governmental agency in the guise of "person."They em-phasize, instead, the conclusion that the term "person," as used invarious sections of the Act, including Section 8 (b) (4) (A), is, nodifferent in meaning from that described in the statutory definitionin Section 2 (1) 10Furthermore, we find significant support for our view that the term"person" does not include governmental agencies, in the legislativehistory of early efforts to broaden the scope of the original Act.OnFebruary 4, 1.938, Senator Wagner, sponsor of the original Act, intro-duced a bill " which would have extended the provisions of the Actto "any person" obtaining Government contracts or grants or loans ofpublic funds.The proposed legislation would have added the fol-lowing proviso to the definition of "person" as then set forth in theAct :Section2 (3) definesemployeeas follows:The term "employee" . . . shall not include . . . any individual employed .. . byany other person whois notan employer as herein defined.a SeeDiGiorgioWine Company (Teamsters, Local 87, AFL),87 NLRB 720.10 "The connotation of a term in one portion of an Act may often be clarified by refer-ence to its 'use in others . . .It isfair to assume that the term `person' inthe absenceof any indication to the contrary, was employed by the Congress throughout the Act Inthe same, and not in different senses."United States v.CooperCorp.,et al.,supra,606,607.11 S. 3390, 83 Cong. Rec. 1488-1489 (February 4, 1938). The billdied in committee. INTERNATIONAL BROTHERHOOD OF ELECTRICAL WORKERS 225The term "person" also includes agencies, boards, commissionsor other instrumentalities of any State, municipality, or politicalsubdivision of any State and public municipal instrumentalitiesof one or more States .12We regard this action by Senator Wagner, coming as it did less than3 years after the passage of the original Act,13 as strong indicationthat the term "person" in the original Act was not intended by Con-gress to embrace governmental. agencies.Clearly then the fact that,in revising the definition of the term "person" in the amended Act,the Congress altered or expanded the definition in only one respect,viz,to add labor organizations to the enumerated inclusions, empha-sizes the continuing exclusion of governmental agencies therefrom.-Were we to find in the legislative history of the amended Act expres-sion of congressional intent to include governmental agencies withinthe protective ambit of Section 8 (b) (4) (A), we should regard suchexpression as controlling herein.However, no such intent appears.15And while we agree with the General Counsel that a governmentalagency is as likely to be injured by secondary boycotts as a privateemployer or corporate person, we find no warrant in the letter, design,or policy of the Act for concluding that a public instrumentality mayobtain the benefits of Section 8 (b) (4) (A) as a "person." ThisBoard may not, under the guise of administration, engraft on a statuteadditions not placed there by Congress.16For the above reasons, we find that the term "person" as containedin Section 2 (1) of the Act does not embrace within its scope the Boardof Education of Owensboro, a political subdivision of the State ofKentucky.Accordingly, we shall deny the General Counsel's petitionfor rehearing of the Board's Decision and Order of November 18, 1949.12Hearings before a subcommittee of the Senate Committee on Education and Laboron S. 3390.75th Cong.3rd Sass. p. 2.13Cf.United States v. John L. Lewis, et al., supra,pp. 281-282.14The legislative history of the original Act is silent as to the scope of the term "person."The Labor Management Relations Act, 1947, added"labor organizations"to the definitionof "person."This was necessitated by the provision made in the amendments for unfairlabor practices by labor organizations for, under Section 10(a), the Board is empoweredto "prevent any person from engaging in any unfair labor practice (listed in Section 8)affecting commerce."Manifestly,Congress did not regard the use of the term "person"in Section 8 (b) (4) (A)as calling for any change in the definition of "person"in Section2 (1).See Sen. Rep.No. 105,on S. 1126,SOth Cong.,1st Sess.(1947),p. 18; HouseRep. No. 245 on H. R. 3020, 80th Cong., 1st Sess. (1947), p. 11 ; House Conf. Rep. No. 510,on H. R. 3020, 80th Cong., 1st Sess. (1947), p. 31.0 The examples of secondary boycotts given in the legislative debate contemplate animpact entirely upon private parties.See 93 Cong. Rec. 4323 (April 29, 1947);ibid.3954,4255, 5060, 5069 (April 23, 28, May 9, 1947).]eSeeColgate-Palmolive-PectCo. v. N.L. R. B.,337 U.S. 913.889227-50-vol. 89-15 226DECISIONS OF NATIONAL LABOR RELATIONS BOARDORDERIT IS HEREBY ORDEREDthat the General Counsel's petition for rehear-ing of the Decision and Order issued herein on November 18, 1949, be,and it hereby is, denied.MEMBERS MnRDOOK and STYLES took no part in the considerationof the above Supplemental Decision and Order.